Citation Nr: 0510138	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to May 1990 and from February 20, 1991, to March 
14, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case to the RO for additional development in December 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in February 
2001 and February 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In this case, service medical records show that the veteran 
received in-service treatment low back and right knee 
conditions during his active military service.  In 
particular, he was treated for a lateral cruciate ligament 
strain of the right knee in 1987 and February 1989.  Also, a 
possible tear of the lateral meniscus was noted in 1987.  
Similarly, he was treated for low back pain in September 1989 
and April 1990.  He reports that he has had pain in his back 
and right knee since his active military service.  Current 
medical records show that the veteran presently has residuals 
of a partial lateral meniscectomy of the right knee and mild 
to moderate disc bulge at L5-S1.

In December 2003, the Board remanded the case for additional 
development to include an examination for an opinion as to 
the possible relationship between any present back or knee 
disability and the veteran's treatment in service.  VA 
records show the veteran failed to report for scheduled 
examinations; however, in November 2004 he requested the RO 
reschedule his examinations because he had not received 
notice at his new address.  The veteran apparently failed to 
report for re-scheduled examinations in January 2005.  
Although the RO's instructions to the VA medical center 
requested a copy of the examination notice letter be provided 
if the veteran failed to report, a copy of that letter is not 
included in the present appellate record and it is unclear if 
the veteran was adequately notified at his new address of 
record.  This matter was not addressed in a subsequent 
supplemental statement of the case.  The Board notes that 
service connection claims may be adjudicated based upon the 
evidence of record when a claimant fails without good cause 
to attend a scheduled examination.  See 38 C.F.R. § 3.655 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the burden was upon VA to 
demonstrate that notice was sent to the claimant's last 
address of record and that the claimant has had an 
opportunity to demonstrate an adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the Board finds the RO must either verify 
that the veteran was adequately notified to report for the 
scheduled examination or the veteran should be afforded 
another opportunity to attend a VA examination.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain a copy of any 
available correspondence issued to the 
veteran notifying him of scheduled 
examinations since October 2004.  A 
specific determination should be made as 
to whether any notice issued was sent to 
the veteran's last address of record and 
that he has had an opportunity to 
demonstrate adequate reason or good cause 
for failing to report for the scheduled 
examination.

2.  If adequate notice to report for a 
scheduled examination is not shown, or if 
the veteran has demonstrated adequate 
reason or good cause for failing to 
report for the scheduled examination, the 
veteran must be scheduled for an 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater that a present low 
back or right knee disability was 
incurred in or aggravated by active 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

